PD-0076-15                            COURT OFCRIMINAL APPEALS

                              Cause No.
                                                                                     MAY 15 2015
                                                IN THE

                                 TEXAS COURT OF CRIMINAL APPEALS                  Abel Acosta, Clerk



                                        TRIAL No.       CR-13-214                          FILED IN
                                                                                  COURT OF CRIMINAL APPEALS
JAMES EARL PILAND                                   §
                                                           IN THE 4th
Petitioner
                                                    §                                     MAY 15 2015
v.                                                        JUDICIAL DISTRICT COURT
                                                                                       Abel Acosta, Clerk
THE STATE OF TEXAS                                        OF RUSK COUNTY/ TEXAS
Respondent



                      PRO-SE MOTION REQUESTING LEAVE TO FILE AN ORIGINAL
                      COPY ONLY OF THE PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE JUDGE(S) OF:SAID COURT;

       COMES    NOW,     James Earl Piland/ Petitioner, pro-se in the above styled' and

numbered       cause/     and' respectfully      moves this Honorable Court to grant leave

to     file    an original copy only of the Petitioner's Petition For Discretionary

Review.       The Petitioner would'show the following in support:

1.     The style and appeal number in the Sixth Court of Appeals is:

       JAMES EARL PILAND vs. THE "STATE OF TEXAS, Appeal No. 06-14-00063-CR.

2.     The    Petitioner      moves that, pursuant to Rule 2, Rules of Appellate Proce

     dure,     this    Court could suspend          Rule 9.3(b) T.R.A.P., which requires the

     filing    of      eleven (11) copies of the Petition For Discretionary Review with

     this Court.


3.     The     facts    relied   upon     to   show good cause for this request is that the

     Petitioner        is indigent, is incarcerated, is not permitted to earn or handle

     money,    does     not   have   access     to a copy machine, and is unable to obtain

     a loan due to inability to reimburse it.

       WHEREFORE,       ALL   PREMISES CONSIDERED, the Petitioner respectfully requests




                                                  -1-
this    Honorable   Court grant leave for the Petitioner to file, an original copy

only of the Petition For Discretionary Review with the Court.




              Respectfully Submitted,
                                                Piland, TDCJ-CID #1919190

                                        Mac Stringfellow Unit
                                        1200 F.M.   655

                                        Rosharon, Texas 77583

                                 CERTIFICATE OF SERVICE


      The   Petitioner certifies that a true and correct copy of the above Motion

has    been served by     placing    copies   of the:same, first class mail, postage

prepaid, addressed to the following:


                            STATE PROSECUTING "ATTORNEY
                          P.O. Box 12405,     CAPITOL.STATION
                                   AUSTIN, TEXAS 78711



                                         AND TO




                                  RUSK COUNTY ATTORNEY
                                       COURTHOUSE
                                115 MAIN STREET, ROOM 302
                                 HENDERSON, TEXAS 75652



       EXECUTED on this   the                                          , 2015.




                                es Piland, TDCJ-CID #1919190

                                   PETITIONER, PRO-SE




                                          -£-